Exhibit 10.2

AMENDMENT NO. 4 TO REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 4 TO REVOLVING CREDIT AGREEMENT, dated as of July 31, 2007,
amends the Revolving Credit Agreement dated as of November 8, 2005, as amended
by Amendment No. 1 to Revolving Credit Agreement dated as of March 28, 2006, by
Amendment No. 2 to Revolving Credit Agreement dated as of May 11, 2006 and by
Amendment No. 3 to Revolving Credit Agreement dated as of November 7, 2006 (as
so amended, the “Credit Agreement”), between Centennial Bank Holdings, Inc., a
Delaware corporation (the “Borrower”), and U.S. Bank National Association (the
“Lender”).

RECITAL

The Borrower and the Lender desire to amend the Credit Agreement as provided
below.

AGREEMENTS

In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Borrower and the Lender agree as follows:

1. Definitions and References. Capitalized terms not otherwise defined herein
have the meanings ascribed to them in the Credit Agreement. Upon the execution
and delivery of this Amendment No. 4 to Revolving Credit Agreement (“Amendment
No. 4”) by the Borrower and the Lender, any reference to the Credit Agreement
contained in the Credit Agreement, the Note, the Pledge Agreement or any other
document relating thereto means the Credit Agreement as amended by this
Amendment No. 4.

2. Amendment to Credit Agreement. Subsection 5.4(f) of the Credit Agreement is
amended to read as follows:

(f) Return on Average Assets. Borrower’s consolidated net income shall be at
least eighty-five hundredths of one percent (0.85%) of its average assets,
calculated on an annualized basis as at the last day of each fiscal quarter of
Borrower; provided, however, that for purposes of determining return on average
assets, customary and reasonable, non-recurring expenses and charges incurred by
Borrower in connection with a permitted acquisition or public offering under
Sections 5.1 and 5.6 hereof shall be excluded and, with respect to the fiscal
quarter of the Borrower ending June 30, 2007, the net after tax effect of the
addition to the Borrower’s reserve for loan losses of $11,555,000 made during
such fiscal quarter shall be disregarded in calculating the Borrower’s
consolidated net income.



--------------------------------------------------------------------------------

3. Representations and Warranties; No Default.

(a) The execution and delivery of this Amendment No. 4 has been duly authorized
by all necessary corporate action on the part of the Borrower and does not
violate or result in a default under the Borrower’s Articles of Incorporation or
By-Laws, any applicable law or governmental regulation or any material agreement
to which the Borrower is a party or by which it is bound.

(b) The representations and warranties of the Borrower in the Credit Agreement,
as amended hereby, are true and correct in all material respects and, after
giving effect to the amendments contained herein, no Event of Default or
Unmatured Event of Default exists.

4. Costs and Expenses. The Borrower agrees to pay to Lender all costs and
expenses (including reasonable attorneys’ fees) paid or incurred by Lender in
connection with the negotiation, execution and delivery of this Amendment No. 4.

5. Full Force and Effect. The Credit Agreement, as amended by this Amendment No.
4, remains in full force and effect.

 

CENTENNIAL BANK HOLDINGS, INC. BY   /s/ Paul W. Taylor   Paul Taylor, Chief
Financial Officer U.S. BANK NATIONAL ASSOCIATION BY   /s/ Timothy P. Franzen  
Timothy P. Franzen, Assistant Vice President

 

2